DETAILED ACTION
Status of Claims
This Office Action is in response to Claims filed on 08/20/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that proper application of the full Mayo two-step analysis, reveals that (1) the claims at issue are not directed to an abstract idea (Mayo step one) and (2) assuming that the claims at issue are directed to an abstract idea, the claims at issue are nevertheless directed to patentable subject matter because they contain an “inventive concept” that is sufficient to “transform” the claimed abstract idea into patent-eligible subject matter (Mayo step two).  Further, Applicant alleges that the claims are not a Method of Organizing Human Activity since it not a fundamental economic principle or practice, it does not relate to commercial or legal interactions, legal obligations, advertising, marketing or sales activities or behaviors or business relations, nor does it relate to managing personal behaviors or relationships or interactions between people as the operations are performed by a machine.  Additionally, Applicant adds, the Office unreasonably asserts that unlocking access to credit card information is a fundamental economic principle and disagree since the creation of credit cards, the credit cards have the number on the credit card, so the number was visible to a person holding the card, but in the present claims, the account number is 
Examiner fully considers Applicant’s position, but respectfully disagree because the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the additional elements perform the steps or functions of the claims.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or account number and the reference data string are encrypted with a correct PIN, decrypting, using the received user PIN, the encrypted reference data string and the encrypted account number to convert the stored encrypted account number to clear form” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.  Therefore, the rejection is sustained.
With respect to the rejection relied up on, it is not based on (Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)), (McRO, Inc. dba Planet Blue v. Bandai Nanco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)), (Dickenson v. Zurko, 527 U.S. 150 (1999)), (Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, AT&T Corp. (Fed. Cir. 2016)), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-9 are directed to a credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine (Machine).  Claims 10-16 are directed to a method (Process).  Claims 17-20 are directed to a non-transitory machine-readable storage medium (Article of Manufacture).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite accessing credit card data securely, which is an abstract idea.  Specifically, the claims recite "receiving a user PIN from an input, storing an account number, a reference data string, and an reference data string; unlocking access to the account number when the reference data string is equal to the reference data string stored; and based on the unlocking access, making the account number available in clear form to a transaction terminal," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving a PIN and processing credit card data to access the card data for performing payment transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “A self-authenticating credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “A self-authenticating credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory,” performs the steps or functions of "receiving a user PIN from an input, storing an account number, a reference data string, and an reference data string; unlocking access to the account number when the reference data string is equal to the reference data string stored; and based on the unlocking access, making the account number available in clear form to a transaction terminal.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or account number and the reference data string are encrypted with a correct PIN, decrypting, using the received user PIN, the encrypted reference data string and the encrypted account number to convert the stored encrypted account number to clear form” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “A self-authenticating credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accessing credit card data securely.  As discussed above, taking the claim elements separately, the “A self-authenticating credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory,” performs receiving a user PIN from an input, storing an account number, a reference data string, and an reference data string; unlocking access to the account number when the reference data string is equal to the reference data string stored; and based on the unlocking access, making the account number available in clear form to a transaction terminal."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accessing credit card data securely.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  Additionally, the additional element of “account number and the reference data string are encrypted with a correct PIN, decrypting, using the received user PIN, the encrypted reference data string and the encrypted account number to convert the stored encrypted account number to clear form” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 10-16 and 18-20 further describe the abstract idea of accessing credit card data securely.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Conclusion
McGregor et al. (US 2002/0180584): McGregor discloses a self-authenticating credit card comprising: an input device; and a micro-controller coupled to the input device, said micro-

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice./

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685          
                                                                                                                                                                                              /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685